NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 10, 2020*
                               Decided November 19, 2020

                                         Before
                          DIANE S. SYKES, Chief Judge

                          JOEL M. FLAUM, Circuit Judge

                          MICHAEL B. BRENNAN, Circuit Judge
No. 20‐2483

K. W., a minor,                                   Appeal from the United States District
       Plaintiff‐Appellant,                       Court for the Central District of Illinois.

       v.                                         No. 20‐CV‐1234

PONTIAC POLICE DEPARTMENT,                        James E. Shadid,
    Defendant‐Appellee.                           Judge.



                                       ORDER

       K. W., a minor (until November 28 of this year), sued the Pontiac, Illinois Police
Department for injuries related to an arrest that occurred ten years ago, when he was
only seven years old. Noting that he was unrepresented, the district court ordered K. W.
to explain why his suit should not be dismissed because as a minor he lacked the
capacity to sue. K. W.’s mother sought to sue on his behalf (with his approval), but
because she was also unrepresented, the judge denied her motion. Then, K. W.’s motion


       * The appellee was not served with process and is not participating in this appeal.
We agreed to decide this case without oral argument because the brief and record
adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20‐2483                                                                         Page 2

for the recruitment of counsel was denied because he did not demonstrate efforts to
obtain counsel on his own. The judge dismissed the suit without prejudice and entered
judgment. K. W. was advised that he could refile with counsel or when he reaches the
age of majority.

       K. W. appeals, but his brief does not comply with Rule 28(a) of the Federal Rules
of Appellate Procedure. His submission fails to advance any argument for disturbing
the district court’s judgment. See FED. R. APP. P. 28(a)(8). Instead, the brief is a copy of
his complaint, with a new date superimposed and header information added. We
construe pro se filings liberally, but K. W. fails to provide even a bare‐bones argument
that he or his mother as next friend could litigate the case pro se. See Elustra v. Mineo,
595 F.3d 699, 705 (7th Cir. 2010). And we “cannot fill the void by crafting arguments and
performing the necessary legal research.” Anderson v. Hardman, 241 F.3d 544, 545 (7th
Cir. 2001).

                                                                               DISMISSED